Title: Eli Alexander to Thomas Jefferson, 22 July 1809
From: Alexander, Eli
To: Jefferson, Thomas


          Dear Sir Shadwell July 22–1809
          your note of today is before me. I have notised the contents & am sorry its not in my power to discharge the ballence of the Rent due at this time. but hope it will be in my power in a few days as I have sold and deliverid to Mr Shoemaker all the old wheat I had on hand for the express purpose of paying of that claim—as soon tharefore as Mr Shoemaker returns who is now gone to Fredricksburg. I will urge the payment for the wheat and will se you amediately in order to have a settlement—
          Im Dr Sir Respectly yor Ob St Eli Alexander
        